DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a continuation of application 16/732168 and corresponding claim of priority to provisional patent application 62/786739 is acknowledged.

Status of the Claims
Claims 1-30 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “for each leaf node, the pair of branches are formed based on….” However, leaf nodes are not previously introduced as including a pair of branches; rather, parent claim 17 recites that branch nodes comprise a pair of branches, while leaf nodes comprise a number of patients from the cohort of patients. It is thus unclear how “the pair of branches” could be formed for each leaf node, because leaf nodes do not have branches and are assumed to be terminal nodes with no further branches based on one of ordinary skill in the art’s understanding of decision tree node types. For purposes of examination, Examiner will interpret this claim as indicating that leaf nodes are formed from the pair of branches of a parent branch node. Claims 20-28 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 19. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-30 are directed to a method (i.e. a process) and thus each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or relationships or interactions between people. Specifically, the claim recites: 
receiving patient information for one or more patients; 
identifying one or more interactions for each of the one or more patients based at least in part on the received patient information; 
generating, for one or more targets at each of the one or more interactions, one or more timeline metrics identifying whether each of the one or more targets occurs within a time period of an occurrence of the interaction; 
identifying, for each timeline metric of the one or more timeline metrics, whether a patient may incur one or more status characteristics within the time period; 
training a target prediction model for each of the one or more targets based at least in part on the one or more status characteristics; and 
associating predictions for each patient from the target prediction model for each of the one or more targets with a respective one or more timeline metrics of the one or more timeline metrics.  
Each of these steps may be performed by a human actor following rules or instructions because a human is reasonably capable of receiving and analyzing patient information or records to identify interactions such as appointments, diagnoses, tests, treatments, etc., determine whether a particular target outcome (e.g. survival or mortality) has occurred for each patient within a time period (e.g. 1 year after a treatment), and determining whether a status characteristic such as follow-up appointments or testing has occurred for each patient within the intervening time period. The person could then train a target prediction model for each target because the broadest reasonable interpretation of this limitation could include something like determining coefficients or adding weights or constants to a simple calculation formula such that a human actor would be capable of performing this step either mentally or with aid of pen and paper. Finally, the person could associate predictions for each patient from the model with a timeline metric by grouping or linking these data in their mind or on paper. Thus, the claim recites an abstract idea in the form of certain methods of organizing human activity, similar to the example of In Re Meyer cited in MPEP 2106.04(a)(2)(II)(C).
Dependent claims 2-30 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 3-30 recite further limitations that, under their broadest reasonable interpretations, merely further describe and/or add additional steps to the abstract idea introduced in claim 1. 
Specifically, claims 3-10 and 12-13 merely provide examples of particular types of information analyzed in the method, each of which a human actor would be capable of considering. 

Claims 14-16 are directed to selecting one or more forward status characteristics of various example types to use in the target prediction model, which a human actor could achieve by mentally selecting or receiving a selection from a colleague of a forward characteristic at a particular timepoint to focus the analysis on. 
Claims 17-21 and 29-30 are directed to methods of generating a decision tree with various branch and leaf nodes based on differences between outcomes for the various patients to create patient cohorts. A human actor could achieve these functions by following the set of instructions in the claims to manually generate a decision tree on paper until a stopping criterion has been reached. 
Claims 22-28 are directed to providing importance ranks for the selected status characteristic via various human-achievable methods such as calculating a population mean prediction, encoding categorical status characteristic levels, clustering continuous status characteristics, aggregating average differences in predictions, and assigning importance metrics based on calculated measures. A human actor could achieve these functions by following the instructions and performing various calculations, groupings, comparisons, etc. to provide the importance ranks for the status characteristic. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application, because there are no recited “additional elements” beyond the abstract idea of analyzing patient information in various ways for predicting outcomes. However, in the interest of compact prosecution this claim will be interpreted as being performed with a generic computer, as appears to be the intent from at least paras. [00294]-[00297] and [00300]-[00304] of Applicant’s specification. In this case, the use of a general purpose or other generic computer processing element to perform the steps do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. electronic data analysis). Further, use of a generic computer to perform the steps merely amounts to the words “apply it” with a computer because the otherwise-abstract steps are merely being digitized or automated in a generic computer environment. Accordingly, claim 1 as a whole is directed to an abstract idea without integration into a practical application. 
Dependent claims 3-30 similarly merely further describe the abstract idea identified in claim 1 (as explained above) without presenting any new additional elements. Accordingly, these claims do not provide integration into a practical application. 
Claim 2 recites the additional element of training the prediction model using gradient boosting based at least in part on the one or more status characteristics. Use of this type of training method recited at a high level of generality (i.e. without the particular weights, inputs, outputs, transformations, criteria, etc. of the algorithm) merely links the invention to the field of gradient boosting without providing integration into a practical application.
Accordingly, claims 1-30 as a whole are directed to an abstract idea without integration into a practical application because they do not provide additional elements that impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more 
Claim 2 introduces the additional element of using gradient boosting to train the prediction model, but this merely nominally links the invention to the field of gradient boosting without providing “significant more” than the abstract idea itself. Further, use of generic machine learning techniques like gradient boosting to train patient prediction models is well-understood, routine, and conventional in the art, as evidenced by at least para. [0076] of Applicant’s specification (noting various examples of known artificial intelligence models, including gradient boosting models), as well as paras. [0053]-[0054] & [0057] of Spurlock, III et al. (US 20190108912 A1) and [0075] of Petricoin, III et al. (US 20190371443 A1). 
Thus, when considered as a whole and in combination, claims 1-30 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogel (US 20170177822 A1).
Claim 1
Fogel teaches a method, comprising: 
receiving patient information for one or more patients (Fogel [0072], [0077], noting a reference database is maintained with various information about many different patients from a variety of sources); 
identifying one or more interactions for each of the one or more patients based at least in part on the received patient information (Fogel [0012], [0048], noting the patient data includes clinical data extracted from electronic medical records such as physiologic measures, procedures, etc. that are linked explicitly or implicitly to a particular time point, i.e. interactions per Applicant’s definition in para. [00153] of the specification. An example case in [0179]-[0180] shows that structured clinical assessments can be identified as interactions in patient records of the reference database); 
generating, for one or more targets at each of the one or more interactions, one or more timeline metrics identifying whether each of the one or more targets occurs within a time period of an occurrence of the interaction (Fogel [0012], [0048]-[0049], noting the system can identify whether an outcome of interest has or has not occurred within a time interval, e.g. a time interval from a particular interaction. An example case in [0179]-[0180] shows that a selected population subset includes information about a mortality outcome within a time period of 15 months from each identified starting point (i.e. interaction)); 
identifying, for each timeline metric of the one or more timeline metrics, whether a patient may incur one or more status characteristics within the time period (Fogel [0059]-[0060], noting a potential treatment of interest (i.e. a status characteristic) that may or may not occur over a time interval. An example case in [0179]-[0180] shows that a selected population subset includes information about whether a treatment such as chemotherapy (i.e. a status characteristic) was given or not); 
training a target prediction model for each of the one or more targets based at least in part on the one or more status characteristics (Fogel [0159], noting predictive models are iteratively trained from the reference patient population and/or subsets thereof to estimate the occurrence of the outcome of interest (i.e. the one or more target) over the time interval of interest; the model training can be based at least in part on probabilities that a patients has or has not received a particular treatment (i.e. status characteristic) as noted in [0162]-[0163]. An example case in [0180] shows that various target prediction models are iteratively trained for the mortality target outcome based on treatment occurrence status); and 
associating predictions for each patient from the target prediction model for each of the one or more targets with a respective one or more timeline metrics of the one or more timeline metrics (Fogel [0163], [0180], noting a random subset of the matched population is used to estimate and validate the model; validation of the model indicates that the patient information is input to the model to output predictions which are then compared to (i.e. associated with) known features of the patient (i.e. respective one or more timeline metrics) to determine the validity or accuracy of the model).  
Claim 3
Fogel teaches the method of claim 1, and further teaches wherein the patient information includes data relating to each patient's medical history, treatments, and survival (Fogel [0012], [0048], [0179]).  
Claim 4
Fogel teaches the method of claim 1, and further teaches wherein an interaction of the one or more interactions comprises at least one of: a record from a medical history of a patient of the one or more patients, a record of a diagnosis, a record of a medication, a record of a treatment, surgery, therapy, or procedure, a record of a cancer progression, or a record of a genetic sequencing (Fogel [0012], [0048], [0179], noting interactions such as physiologic measures, procedures, diagnoses, structured clinical assessments, etc. that are linked to a particular time point).  
Claim 5
Fogel teaches the method of claim 1, and further teaches wherein the one or more targets include at least one of progression free survival of a patient of the one or more patients or survival of a patient of the one or more patients (Fogel Fig. 3C, [0005], [0012], noting survival as a binary outcome).  
Claim 6
Fogel teaches the method of claim 1, and further teaches wherein the time period is measured in at least one of days, months, or years (Fig. 3C, [0154], noting time intervals measured in months).  
Claim 7
Fogel teaches the method of claim 1, and further teaches wherein a status characteristic of the one or more status characteristics comprises at least one of: a prior occurrence of an interaction, a prior result of a laboratory test, a future occurrence of an interaction, a future result of a laboratory test, or a characteristic that is measured as a unit of 'time since occurrence' for prior interactions (Fogel [0048], 
Claim 8
Fogel teaches the method of claim 1, and further teaches wherein the one or more status characteristics include forward status characteristics that relate to the patients (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment from a starting point, i.e. a forward status characteristic).  
Claim 9
Fogel teaches the method of claim 8, and further teaches wherein the forward status characteristics are actionable (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment from a starting point; when evaluating for a particular index patient, such a treatment is considered ‘actionable’ because it can either be provided or not provided to the patient).  
Claim 10
Fogel teaches the method of claim 9, and further teaches wherein the actionable forward status characteristics include at least one of: prescribing one or more medications, prescribing a treatment, or sequencing a sample (Fogel [0048], [0059]-[0060], [0179]-[0180], noting occurrence or not of a treatment, equivalent to prescribing a treatment).  
Claim 11
Fogel teaches the method of claim 1, and further teaches: 
receiving the associated predictions for each patient from the target prediction model (Fogel [0163], [0180], noting validation of the model, i.e. association of predicted and actual outcomes as explained for claim 1 above); 
receiving an anchor point (Fogel [0053]-[0054], [0137], [0140], noting a starting point (i.e. anchor point) is received for a patient); 
identifying one or more subsets of the one or more patients for which predicted targets, at the anchor point, deviate from an observed target occurrence for a cohort of patients (Fogel [0055], [0158]-[0159], noting a matched population that is a subset of the reference population is identified; the subset can be identified by choosing a portion of patients whose predicted outcomes from the model M1 are ; and 
transmitting information to a clinician indicating that a particular patient may experience similar results to the one or more of the subsets of patients based at least in part on patient information for the particular patient (Figs. 3A-D, [0061]-[0063], [0080]-[0081], [0164], noting prognostic profile information is transmitted to a client device for display to a user (e.g. a physician per [0063]) based on the matched subpopulation and the patient’s particular characteristics to show that the patient may have similar outcomes as the matched population).  
Claim 12
Fogel teaches the method of claim 11, and further teaches wherein the anchor point is determined based on an interaction of the one or more interactions, comprising at least one of: a record from a medical history of a patient of the one or more patients, a record of a diagnosis, a record of a medication, a record of a treatment, surgery, therapy, or procedure, a record of a cancer progression, or a record of a genetic sequencing (Fogel [0053]-[0054], [0180], noting a starting point (i.e. anchor point) can be an interaction such as a structured clinical assessment from a medical history of a patient).  
Claim 13
Fogel teaches the method of claim 11, and further teaches wherein the anchor point is determined based on a status characteristic of the one or more status characteristics, comprising at least one of: a prior occurrence of an interaction, a prior result of a laboratory test, a future occurrence of an interaction, a future result of a laboratory test, or a characteristic that is measured as a unit of 'time since occurrence' for prior interactions (Fogel [0053]-[0054], [0180], noting a starting point (i.e. anchor point) can be a prior occurrence of an interaction such as a structured clinical assessment).  
Claim 14
Fogel teaches the method of claim 11, and further teaches: receiving a selection of one or more forward status characteristics (Fogel [0144], [0179]-[0180], noting user input of a potential treatment to be received or not received in the future, i.e. a forward status characteristic).  
Claim 15
Fogel teaches the method of claim 14, and further teaches wherein the forward status characteristics include one or more of medications, sequencing, or germline sequencing (Fogel [0179]-[0180], noting the evaluated treatment can include chemotherapy, i.e. one or more medications).  
Claim 16
Fogel teaches the method of claim 14, and further teaches: providing the selected one or more forward status characteristics at the anchor point to the target prediction model (Fogel [0159], [0180], noting a variable representing the selected treatment (i.e. forward status characteristic) is used as an input in the trained predictive models).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fogel as applied to claim 1 above, and further in view of Spurlock, III et al. (US 20190108912 A1).
Claim 2
Fogel teaches the method of claim 1, and further teaches wherein training a prediction model for each of the one or more targets based at least in part on the one or more status characteristics further comprises: training the prediction model using  (Fogel [0159], [0208], noting boosting methods such as boosted regression and boosted tree are used to generate predictive models). Fogel further notes that various other methodologies for predictive modeling may be utilized to generate the predictive models (see [0159], [0208]). However, this reference fails to explicitly disclose the use of gradient boosting. However, Spurlock teaches the use of a variety of machine learning techniques, including gradient boosting, in clinical predictive models analyzing patient data (Spurlock [0053]-[0054], [0057]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-limited boosting techniques of Fogel to include gradient boosting techniques as in Spurlock because such techniques iteratively improve the models by examining prediction errors and decreasing bias, as suggested by Spurlock [0054] & [0057]. 

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel as applied to claims 1, 11, 14, and 16 above, and further in view of Feczko et al. (US 20200219619 A1).
Claim 17
Fogel teaches the method of claim 16, and further teaches that the generated predictive models may utilize any formula or algorithm generally recognized as applicable for clinical prediction, e.g. decision tree, boosted tree, random forest, etc. (Fogel [0008], [0159]). However, this reference does not describe any specific details of generating decision trees, and thus fails to explicitly disclose:
generating a decision tree based on determining the greatest difference between each of the plurality of predictions and the outcome target, 
wherein the decision tree comprises a plurality of leaf nodes and one or more branch nodes, 
wherein each of the one or more branch nodes comprises a pair of branches each of which comprises a leaf node or a branch node, and 
wherein each of the plurality of leaf nodes of the decision tree comprises a number of patients from the cohort of patients.  
However, Feczko teaches that decision trees for clinical prediction are generated based on selecting the best features for branching that minimize training error (i.e. based on determining the greatest difference between predicted and actual outcomes), resulting in a tree structure comprising a plurality of branch nodes that act as splitting points with two or more child nodes, as well as leaf or terminal nodes that act as final classifications for patient cohorts (Feczko [0068], [0107]-[0108], [0130]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Fogel that can include the generation of decision trees for use as predictive models in a patient population such that it specifies how trees are generated and represented with various nodes and branches as in Feczko in order to specifically provide decision tree-based models for clinical prediction that have advantages over other machine learning approaches such as more easily identifying the importance of each feature in prediction of a selected outcome of interest and more accurately identifying distinct, clinically relevant patient cohorts for to assist in treatment guidance (as suggested by Feczko [0072]).  
Claim 18
Fogel in view of Feczko teaches the method of claim 17, and the combination further teaches wherein, for each branch node, the pair of branches are formed based on at least one status characteristic selected from the one or more forward status characteristics (Feczko [0107]-[0108], noting decision nodes correspond to a decision rule that splits the node into at least two paths based on patient features; when considered in the context of the combination with Fogel, this patient feature could be likelihood of receiving a treatment (i.e. based on at least one forward status characteristic) as described in the cohorting operation of Fogel [0162]).  
Claim 19
Note: this claim is being interpreted in accordance with the 35 USC 112(b) rejection above. 
Fogel in view of Feczko teaches the method of claim 18, and the combination further teaches that leaf nodes are formed from the pair of branches of a parent branch node (Feczko [0108], noting terminal nodes correspond to a specific decision, e.g. a decision stemming from a parent decision node. A decision node resulting in two terminal nodes could be likelihood of receiving a treatment (i.e. a forward status characteristic) in the context of the combination with Fogel). 
Claim 20
Fogel in view of Feczko teaches the method of claim 19, and the combination further teaches wherein all of the patients in a leaf node satisfy the selected at least one status characteristic (Feczko [0288], noting Gini impurity (a measure of how pure a particular node is with respect to a feature, as known to one of ordinary skill in the art) can be used to optimize decision trees; nodes that are completely optimized using the Gini impurity measure would result in leaf nodes with all patient instances satisfying a particular feature, e.g. having received a particular treatment in the context of the combination with Fogel). 
Claim 21
Fogel in view of Feczko teaches the method of claim 19, and the combination further teaches wherein fewer than all of the patients in a leaf node satisfy the selected at least one status characteristic (Feczko [0288], noting Gini impurity (a measure of how pure a particular node is with respect to a feature, as known to one of ordinary skill in the art) can be used to optimize decision trees; nodes that are not completely optimized using the Gini impurity measure would result in leaf nodes with fewer than all patient instances satisfying a particular feature, e.g. having received a particular treatment in the context of the combination with Fogel).  
Claim 22
Fogel in view of Feczko teaches the method of claim 21, and the combination further teaches providing importance ranks for the selected at least one status characteristic based on the fewer than all of the patients (Feczko Fig. 26, [0034], [0072], [0411]-[0419], noting features in each tree are assessed for variable importance based on impact in error between predicted and actual classifications; feature importance can be assessed for any tree, including trees with impure leaf nodes according to Gini impurity measures such that providing importance ranks may considered to be “based on” the fewer than 
Claim 23
Fogel in view of Feczko teaches the method of claim 22, and the combination further teaches wherein the importance ranks are provided without needing to retrain the target prediction model (Feczko Fig. 26, [0034], [0411]-[0419], noting importance of features are evaluated without retraining any models).  
Claim 24
Fogel in view of Feczko teaches the method of claim 22, and the combination further teaches wherein providing importance ranks further comprises calculating a population mean prediction (Feczko [0413], noting z-scores (i.e. a measure that would include a population mean) can be calculated for each feature to determine importance).  
Claim 25
Fogel in view of Feczko teaches the method of claim 24, and the combination further teaches wherein providing importance ranks further comprises encoding categorical status characteristic levels as a difference between the predicted value and the population mean prediction (Feczko [0413], noting z-scores (i.e. a measure that indicates the difference between a variable and a population mean) can be calculated for each feature to determine importance).  

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel in view of Feczko as applied to claim 17 and/or claim 25 above, and further in view of Jeffares (Reference V on the accompanying PTO-892 form).
Claim 26
Fogel in view of Feczko teaches the method of claim 25, and the combination further teaches use of continuous characteristics as features in decision trees (Fogel [0213]; Feczko [0068] & [0070]). However, the combination fails to explicitly disclose wherein providing importance ranks further comprises clustering continuous status characteristics. However, Jeffares teaches that continuous features in decision trees are applied to clustering algorithms to determine significance of various potential split points in a more manageable way (Jeffares Pg 5). It would have been obvious to one of ordinary skill in 
Claim 27
Fogel in view of Feczko and Jeffares teaches the method of claim 26, and the combination further teaches wherein providing importance ranks further comprises aggregating an average difference between the predicted value and the population mean prediction per categorical status characteristic level (Feczko [0413], noting z-scores (i.e. a measure that indicates the difference between a variable and a population mean) can be calculated across multiple trees (i.e. aggregated) for each feature (i.e. including categorical features as in [0070] and Fogel [0213]) to determine importance).  
Claim 28
Fogel in view of Feczko and Jeffares teaches the method of claim 27, and the combination further teaches wherein providing importance ranks further comprises, for each status characteristic, assigning an overall status characteristic importance as a frequency-weighted sum of an absolute value of all differences between the predicted value and the population mean prediction (Feczko [0413], noting 
z-scores (i.e. a measure that indicates the differences between a variable and a population mean) can be calculated across multiple trees (i.e. frequency-weighted summation) for each feature to determine importance).  
Claim 29
Fogel in view of Feczko teaches the method of claim 17, but the combination fails to explicitly disclose wherein generating the decision tree based on determining the greatest difference between each of the plurality of predictions and the outcome target further comprises: generating the decision tree until the number of patients in a leaf node of the plurality of leaf nodes is less than a minimum number of patients. However, Jeffares teaches that early stopping criteria are commonly used in decision tree generation to prevent overfitting of training data producing trees that don’t generalize well to the population, including a stopping criterion of minimum number of cases in a node (Jeffares Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
Claim 30
Fogel in view of Feczko teaches the method of claim 17, but the combination fails to explicitly disclose wherein generating the decision tree based on determining the greatest difference between each of the plurality of predictions and the outcome target further comprises: generating the decision tree until a number of levels of the decision tree is equal to a maximum number of levels. However, Jeffares teaches that early stopping criteria are commonly used in decision tree generation to prevent overfitting of training data producing trees that don’t generalize well to the population, including a stopping criterion of a maximum tree depth, i.e. number of levels in the tree (Jeffares Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the decision tree generation methods of the combination to include a stopping criterion of a maximum tree depth as in Jeffares in order to prevent overfitting of the model and ensure the tree has improved generalizability, as suggested by Jeffares Pg 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alemi (US 20130085980 A1) describes constructing systems for predicting a subject’s medical outcome based on classification and regression trees. Moore et al. (US 20180336487 A1) teaches methods for optimizing decision tree prediction systems and determining feature importance. Sinsel (Reference U on the accompanying PTO-892 form) describes methods for ranking interestingness or importance of features in decision trees. Saeed (US 20130232103 A1), Carmeli et al. (US 20130226612 A1), Krishnan et al. (US 20200098451 A1), Linke et al. (US 20090061422 A1), Lou et al. (US 20190371450 A1), and Monier et al. (US 20160063212 A1) describe systems for predicting a patient’s response or prognosis to a variety of possible treatments based on machine-learnt mappings of patient features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626